 



Exhibit 10.72
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
SOLEXA, INC.
WARRANT TO PURCHASE COMMON STOCK
________ __, 2005
Void After ________ __, 2010
     This Certifies That, for value received, [___], or assigns (the “Holder”),
is entitled to subscribe for and purchase at the Exercise Price (defined below)
from Solexa, Inc., a Delaware corporation, with its principal office at 25861
Industrial Boulevard, Hayward, CA 94545 (the “Company”) up to [___] shares of
the common stock of the Company, par value $0.01 per share (the “Common Stock”).
     1. Definitions. As used herein, the following terms shall have the
following respective meanings:
          (a) “Exercise Period” shall mean the period commencing with the date
that is one hundred and eighty (180) days after the date hereof and ending five
(5) years from the date hereof, unless sooner terminated as provided below.
          (b) “Exercise Price” shall mean seven dollars and fifty cents ($7.50)
per share, subject to adjustment pursuant to Section 5 below.
          (c) “Exercise Shares” and “Warrant Shares” shall mean the shares of
the Common Stock issuable upon exercise of this Warrant.
     2. Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period (subject to
Section 7), by delivery of the following to the Company at its address set forth
above (or at such other address as it may designate by notice in writing to the
Holder):
          (a) An executed Notice of Exercise in the form attached hereto;
          (b) Payment of the Exercise Price in cash or by check; and
          (c) This Warrant.
     Certificates for shares purchased hereunder shall be transmitted by the
transfer agent of the Company to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission (“DWAC”)

1.



--------------------------------------------------------------------------------



 



system if the Company is a participant in such system (and so long as the legend
may be removed in accordance with Section 4.10 of the Purchase Agreement), and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within 5 Trading Days from the delivery to the Company of the
Notice of Exercise Form, surrender of this Warrant and payment of the aggregate
Exercise Price as set forth above (“Warrant Share Delivery Date”). This Warrant
shall be deemed to have been exercised on the date the Exercise Price is
received by the Company. The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date the Warrant has been exercised by payment to the Company of the Exercise
Price.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     2.1 Net Exercise. During any period during which this Warrant would
otherwise be exercisable and the Registration Statement (as defined in
Section 7.2 of the Securities Purchase Agreement dated November 18, 2005, by and
among the Company the Holder, and the other purchasers identified on the
signature pages thereto (the “Purchase Agreement”)) is not effective, in lieu of
exercising this Warrant by payment of cash, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

         
X =
  Y (A-B)    
 
  A    

     
Where X =
  the number of shares of Common Stock to be issued to the Holder
 
   
Y=
  the number of shares of Common Stock purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)
 
   
A=
  the fair market value of one share of the Company’s Common Stock (at the date
of such calculation)
 
   
B=
  Exercise Price (as adjusted to the date of such calculation)

          For purposes of the above calculation, the “fair market value” of one
share of Common Stock shall mean (i) the average of the closing sales prices for
the shares of Common Stock on the Nasdaq SmallCap Market or other trading market
where such security is listed or traded as reported by Bloomberg Financial
Markets (or a comparable reporting service of

2.



--------------------------------------------------------------------------------



 



national reputation selected by the Company and reasonably acceptable to the
holders if Bloomberg Financial Markets is not then reporting sales prices of
such security) (collectively, “Bloomberg”) for the ten (10) consecutive trading
days immediately preceding such date, or (ii) if the Nasdaq SmallCap Market is
not the principal trading market for the shares of Common Stock, the average of
the reported sales prices reported by Bloomberg on the principal trading market
for the Common Stock during the same period, or, if there is no sales price for
such period, the last sales price reported by Bloomberg for such period, or
(iii) if neither of the foregoing applies, the last sales price of such security
in the over-the-counter market on the pink sheets or bulletin board for such
security as reported by Bloomberg, or if no sales price is so reported for such
security, the last bid price of such security as reported by Bloomberg or
(iv) if fair market value cannot be calculated as of such date on any of the
foregoing bases, the fair market value shall be as determined by the Board of
Directors of the Company in the exercise of its good faith judgment.
     2.2 Issuance of New Warrants. Upon any partial exercise of this Warrant,
the Company, at its expense, will forthwith and, in any event within five
(5) business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the Warrant Shares.
     2.3 Payment of Taxes and Expenses. The Company shall pay any recording,
filing, stamp or similar tax which may be payable in respect of any transfer
involved in the issuance of, and the preparation and delivery of certificates
(if applicable) representing, (i) any Warrant Shares purchased upon exercise of
this Warrant and/or (ii) new or replacement warrants in the Holder’s name or the
name of any transferee of all or any portion of this Warrant.
     3. Covenants of the Company.
     3.1 Covenants as to Exercise Shares. The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
     3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

3.



--------------------------------------------------------------------------------



 



     4. Disposition of Warrant and Exercise Shares.
          (a) The Holder further agrees not to make any disposition of all or
any part of the Warrant or Exercise Shares in any event unless and until:
               (i) The Company shall have received a letter secured by the
Holder from the Securities and Exchange Commission stating that no action will
be recommended to the Commission with respect to the proposed disposition; or
               (ii) There is then in effect a registration statement under the
Act covering such proposed disposition and such disposition is made in
accordance with said registration statement; or
               (iii) The Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a reasonably detailed
statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by the Company, the Holder shall have furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, for the
Holder to the effect that such disposition will not require registration of such
Warrant or Exercise Shares under the Act or any applicable state securities
laws; provided, however, that no such opinion of counsel shall be required for
sales (i) under Rule 144, (ii) to one of its nominees, affiliates or a nominee
thereof, (iii) to a pension or profit-sharing fund established and maintained
for its employees or for the employees of any affiliate, (iv) from a nominee to
any of the aforementioned persons as beneficial owner of this Warrant or such
Warrant Shares, or (v) to a qualified institutional buyer, so long as such
transfer is effected in compliance with Rule 144A under the Securities Act.
          (b) The Holder understands and agrees that subject to Section 4.10 of
the Purchase Agreement, all certificates evidencing the shares to be issued to
the Holder may bear the following legend:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”
     5. Adjustment of Exercise Price and Shares.
          (a) In the event of changes in the outstanding Common Stock of the
Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, consolidation, acquisition of the Company
(whether through merger or acquisition of substantially all the assets or stock
of the Company), or the like, the number and class of shares available under the
Warrant in the aggregate and the Exercise Price shall be correspondingly
adjusted to give the Holder of the Warrant, on exercise for the same aggregate
Exercise Price, the total number, class, and kind of shares or other property as
the Holder would have owned had the Warrant been exercised prior to

4.



--------------------------------------------------------------------------------



 



the event and had the Holder continued to hold such shares until the event
requiring adjustment. The form of this Warrant need not be changed because of
any adjustment in the number of Exercise Shares subject to this Warrant.
          (b) If at any time or from time to time the holders of Common Stock of
the Company (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received or become entitled to
receive, without payment therefor,
               (i) Common Stock or any shares of stock or other securities which
are at any time directly or indirectly convertible into or exchangeable for
Common Stock, or any rights or options to subscribe for, purchase or otherwise
acquire any of the foregoing by way of dividend or other distribution (other
than a dividend covered in Section 5(a) above),
               (ii) any cash paid or payable otherwise than as a cash dividend
or
               (iii) Common Stock or additional stock or other securities or
property (including cash) by way of spinoff, split-up, reclassification,
combination of shares or similar corporate rearrangement (other than shares of
Common Stock pursuant to Section 5(a) above),
then and in each such case, the Holder hereof will, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (ii) and (iii) above) which such Holder
would hold on the date of such exercise had he been the holder of record of such
Common Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.
     6. Subsequent Equity Sales.
               (i) If, at any time prior to the one and one half (1 1/2) year
anniversary of the date hereof, the Company issues additional shares of Common
Stock or rights, warrants, options or other securities or debt convertible,
exercisable or exchangeable for shares of Common Stock or otherwise entitling
any individual or entity to acquire shares of Common Stock (collectively,
“Common Stock Equivalents”) at an effective net price to the Company per share
of Common Stock (the “Effective Price”) less than six dollars and fifty cents
($6.50) (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like after the date hereof), then the Exercise Price
shall be reduced to equal the product of (A) the Exercise Price in effect
immediately prior to such issuance of Common Stock or Common Stock Equivalents
times (B) a fraction, the numerator of which is the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such issuance, plus
(2) the number of shares of Common Stock which the aggregate Effective Price of
the Common Stock issued (or deemed to be issued) would purchase at the Exercise
Price, and the denominator of which is the aggregate number of shares of Common
Stock outstanding or deemed to be outstanding immediately after such issuance.
For purposes of this paragraph, in connection with any issuance of any Common
Stock Equivalents, (A) the maximum number of shares of Common Stock potentially
issuable at any time upon conversion, exercise or exchange of such Common Stock
Equivalents (the “Deemed Number”) shall be deemed to be outstanding upon
issuance of such Common Stock Equivalents,

5.



--------------------------------------------------------------------------------



 



(B) the Effective Price applicable to such Common Stock shall equal the minimum
dollar value of consideration payable to the Company to purchase such Common
Stock Equivalents and to convert, exercise or exchange them into Common Stock
(net of any discounts, fees, commissions and other expenses), divided by the
Deemed Number, and (C) no further adjustment shall be made to the Exercise Price
upon the actual issuance of Common Stock upon conversion, exercise or exchange
of such Common Stock Equivalents.
               (ii) If, at any time while this Warrant is outstanding, the
Company issues Common Stock Equivalents with an Effective Price or a number of
underlying shares that floats or resets or otherwise varies or is subject to
adjustment based (directly or indirectly) on market prices of the Common Stock
(a “Floating Price Security”) in a transaction the primary purpose of which is
to raise capital, then for purposes of applying the preceding paragraph in
connection with any subsequent exercise, the Effective Price will be determined
separately on each Exercise Date and will be deemed to equal the lowest
Effective Price at which any holder of such Floating Price Security is entitled
to acquire Common Stock on such Exercise Date (regardless of whether any such
holder actually acquires any shares on such date).
               (iii) Notwithstanding the foregoing, no adjustment will be made
under this Section 6 in respect to any issuance of Common Stock (A) upon
exercise or conversion of any options or other securities described in the SEC
Documents (as defined in the Purchase Agreement) or Disclosure Schedule to the
Purchase Agreement or otherwise pursuant to any employee benefit plan of the
Company or its subsidiaries or hereafter adopted by the Company, or (B) in
connection with any grant of options to employees, officers, directors or
consultants of the Company pursuant to a stock option plan duly adopted by the
Company’s board of directors or in respect of the issuance of Common Stock upon
exercise of any such options.
     7. Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.
8. Fundamental Transactions. If, at any time while this Warrant is outstanding,
any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then the Company shall use its best efforts to ensure that lawful and
adequate provision shall be made whereby each Holder shall thereafter continue
to have the right to purchase and receive upon the basis and upon the terms and
conditions herein specified and in lieu of the Exercise Shares issuable upon
exercise of the Warrant, shares of stock in the surviving or acquiring
corporation (“Acquirer”), as the case may be, such that the value of the option
to purchase such number of shares, as determined in accordance with the
Black-Scholes Option Pricing formula set forth in Appendix (A) hereto, is
equivalent to the lesser of (i) the value of this Warrant to purchase the
Exercise Shares, as determined in accordance with the

6.



--------------------------------------------------------------------------------



 



Black-Scholes Option Pricing formula in Appendix (B) hereto or (ii) 125% of the
Built-in Gain, as long as the Built-in-Gain is at least 50% of the strike price,
as determined in accordance with Appendix (C) hereto. Moreover, appropriate
provision shall be made with respect to the rights and interests of each Holder
to the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Exercise Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock thereafter
deliverable upon the exercise thereof. The Company shall not effect any such
consolidation, merger, sale, transfer or other disposition unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume by written instrument, the obligation to
deliver to the holder of the Warrant, at the last address of such holder
appearing on the books of the Company, such shares of stock, as, in accordance
with the foregoing provisions, such holder may be entitled to purchase, and the
other obligations under this Warrant. The provisions of this section shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions. If the Company,
in spite of using its best efforts, is unable to cause this Warrant to continue
in full force and effect until the expiration date of the Warrant in connection
with any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, then
the Company shall pay the Holder in cash the lesser of (i) an amount calculated
in accordance with the Black-Scholes Option Pricing formula set forth in
Appendix (B) hereto or (ii) 125% of the Built-in Gain, as long as the
Built-in-Gain is at least 50% of the strike price, as determined in accordance
with Appendix (C) hereto.
     9. No Stockholder Rights. This Warrant in and of itself shall not entitle
the Holder to any voting rights or other rights as a shareholder of the Company.
     10. Registration Rights. The Holder of the Warrant Shares shall be entitled
to the registration rights to such Warrant Shares provided by the Purchase
Agreement.
     11. Transfer of Warrant. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance reasonably satisfactory to the Company
and its counsel.
     12. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

7.



--------------------------------------------------------------------------------



 



     13. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page and to Holder at:
[______________]
or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other parties hereto.
     14. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     15. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of California.
     16. Additional Restriction on Exercise. Notwithstanding anything to the
contrary contained herein, this Warrant shall not be exercisable by the Holder
to the extent (but only to the extent) that, if exercisable by Holder, Holder,
any of its affiliates, or any other party which may be deemed to be acting as a
group in concert with Holder or any of its affiliates for the purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) would beneficially own in excess of 4.9% (the “Applicable Percentage”) of
the outstanding shares of Common Stock. To the extent the above limitation
applies, the determination of whether this Warrant shall be exercisable
(vis-a-vis other convertible, exercisable or exchangeable securities owned by
Holder) shall, subject to such Applicable Percentage limitation, be determined
on the basis of first submission to the Company for conversion or exercise or
exchange (as the case may be). No prior inability to exercise Warrants pursuant
to this Section 15 shall have any effect on the applicability of the provisions
of this paragraph with respect to any subsequent determination of
exercisability. For the purposes of this Section 15, beneficial ownership and
all determinations and calculations, including without limitation, with respect
to calculations of percentage ownership, shall be determined in accordance with
Section 13(d) of the Exchange Act, and Regulation 13D and G thereunder. The
provisions of this Section 15 shall be implemented in a manner otherwise than in
strict conformity with the terms this Section 15 to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Applicable Percentage beneficial ownership limitation herein contained or to
make changes or supplements necessary or desirable to properly give effect to
such Applicable Percentage limitation. The limitations contained in this
Section 15 shall apply to a successor holder of Warrants. The holders of Common
Stock of the Company

8.



--------------------------------------------------------------------------------



 



shall be third party beneficiaries of this Section 15 and the Company may not
waive this Section 15 without the consent of holders of a majority of its Common
Stock.

9.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Warrant to be executed by
its duly authorized officer as of November [___], 2005.

              SOLEXA, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Address:   25861 Industrial Boulevard
Hayward, CA 94545

 



--------------------------------------------------------------------------------



 



APPENDIX
(A)
Black Scholes Option Pricing formula to be used when calculating the amount per
share shall be: C = StN(d1) - Ke-r(T-t)N(d2), where
C = warrant value
S = price of Acquirer’s stock as determined by reference to the closing price on
the securities exchange or Nasdaq National Market over the 20-day period ending
three trading days prior to the closing of the capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation in which the Company is not the survivor,
or sale, transfer or other disposition of all or substantially all of the
Company’s assets to another corporation described in Section 8 if the Acquirer’s
stock is then traded on such exchange or system, or the average of the closing
bid or sale prices (whichever is applicable) in the over-the-counter market over
the 20-day period ending three trading days prior to the closing of the
transaction if the Acquirer’s stock is then actively traded in the
over-the-counter market, or the then most recently completed financing if the
Acquirer’s stock is not then traded on a securities exchange or system or in the
over-the-counter market.
T = __/___/20__
t = date of issue of warrant
T-t = time until warrant expiration = ___days or ___months
N = volatility = average of the daily price changes of the Acquirer’s stock on
the securities exchange or Nasdaq National Market over the period beginning on
the issue date of this Warrant and ending three trading days prior to the public
announcement of the capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation described in Section 8 if the Acquirer’s stock is then traded on
such exchange or system, or the average of the daily change in the closing bid
or sale prices (whichever is applicable) in the over-the-counter market over the
period beginning on the issue date of this Warrant and ending three trading days
prior to the public announcement of the transaction if the Acquirer’s stock is
then actively traded in the over-the-counter market, or 0.6 if the Acquirer’s
stock is not then traded on a securities exchange or system or in the
over-the-counter market.
d1 = (ln(S/K) + (r-l+ N^2/2)(T-t)) ÷ (N √(T-t))
ln = natural logarithm
l = dividend rate of the Acquirer for the most recent 12-month period at the
time of closing of the capital reorganization, reclassification of the capital
stock of the Company,

 



--------------------------------------------------------------------------------



 



consolidation or merger of the Company with another corporation in which the
Company is not the survivor, or sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation.
K = $7.50
r = the 90-day Treasury Bill rate from the most recent auction reported on the
website: www.publicdebt.treas.gov
d2 = d1- N√(T-t)/365
(B)
Black Scholes Option Pricing formula to be used when calculating the amount per
Warrant Share shall be: C = StN(d1) - Ke-r(T-t)N(d2), where
C = warrant value
S = price of Company stock as determined by reference to the closing price on
the securities exchange or Nasdaq National Market over the 20-day period ending
three trading days prior to the closing of the capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation in which the Company is not the survivor,
or sale, transfer or other disposition of all or substantially all of the
Company’s assets to another corporation described in Section 8 if the Company’s
stock is then traded on such exchange or system, or the average of the closing
bid or sale prices (whichever is applicable) in the over-the-counter market over
the 20-day period ending three trading days prior to the closing of the
transaction if the Company’s stock is then actively traded in the
over-the-counter market, or the then most recently completed financing if the
Company’s stock is not then traded on a securities exchange or system or in the
over-the-counter market.
T = __/___/20__
t = date of issue of warrant
T-t = time until warrant expiration = ___days or ___months
N = volatility = average of the daily price changes of the Company’s stock on
the securities exchange or Nasdaq National Market over the period beginning on
the issue date of this Warrant and ending three trading days prior to the public
announcement of the capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation described in Section 8 if the Company’s stock is then traded on such
exchange or system, or the average of the daily change in the closing bid or
sale prices (whichever is applicable) in the over-the-counter market over the
period beginning on the issue date of this Warrant and ending three trading days
prior to the public announcement of the transaction if the Company’s stock is
then actively traded in

2.



--------------------------------------------------------------------------------



 



the over-the-counter market, or 0.6 if the Company’s stock is not then traded on
a securities exchange or system or in the over-the-counter market.
d1 = (ln(S/K) + (r-l+N√2/2)(T-t)) ÷ (Nv(T-t))
ln = natural logarithm
l = dividend rate of the Company for the most recent 12-month period at the time
of closing of the capital reorganization, reclassification of the capital stock
of the Company,
consolidation or merger of the Company with another corporation in which the
Company is not the survivor, or sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation.
K = $7.50
r = the 90-day Treasury Bill rate from the most recent auction reported on the
website: www.publicdebt.treas.gov
d2 = d1- N√(T-t)/365

3.



--------------------------------------------------------------------------------



 



(C)
Built-In-Gain shall be determined as follows: B = S-K
B = Built-in-Gain
S = price of Company stock as determined by reference to the closing price on
the securities exchange or Nasdaq National Market over the 20-day period ending
three trading days prior to the closing of the capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation in which the Company is not the survivor,
or sale, transfer or other disposition of all or substantially all of the
Company’s assets to another corporation described in Section 8 if the Company’s
stock is then traded on such exchange or system, or the average of the closing
bid or sale prices (whichever is applicable) in the over-the-counter market over
the 20-day period ending three trading days prior to the closing of the
transaction if the Company’s stock is then actively traded in the
over-the-counter market, or the then most recently completed financing if the
Company’s stock is not then traded on a securities exchange or system or in the
over-the-counter market.
K = $7.50

4.



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: Solexa, Inc.
     (1) ¨ The undersigned hereby elects to purchase __________ shares of the
Common Stock of Solexa, Inc. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.
              ¨ The undersigned hereby elects to purchase __________ shares of
Common Stock of the Company pursuant to the terms of the net exercise provisions
set forth in Section 2.1 of the attached Warrant, and shall tender payment of
all applicable transfer taxes, if any.
     (2) Please issue a certificate or certificates representing said shares of
Common Stock of the Company in the name of the undersigned or in such other name
as is specified below:

     
 
(Name)
 
 
(Address)

     (3) The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares, other than as contemplated by Article 7 of the Securities Purchase
Agreement dated as of November 18, 2005 by and among the Company, the
undersigned and the other purchasers named therein (the “Purchase Agreement”);
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered (except to the extent a registration statement pursuant to and
as contemplated by Article 7 of the Purchase Agreement is effective) under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) the undersigned is aware that the aforesaid
shares of Common Stock may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of

 



--------------------------------------------------------------------------------



 



years prescribed by Rule 144, that among the conditions for use of the Rule is
the availability of current information to the public about the Company; and
(vi) the undersigned agrees not to make any disposition of all or any part of
the aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided upon the Company’s reasonable
request, an opinion of counsel satisfactory to the Company, stating that such
registration is not required.
 

     
 
   
(Date)
  (Signature)
 
   
 
   
 
   
 
  (Print name)

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form
and supply required information. Do not use this
form to purchase shares.)
     For Value Received, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

         
Name:
                  (Please Print)

 
       
Address:
                  (Please Print)

 
       
Dated:
  ______________________, 20____    
 
       
Holder’s
       
 
       
Signature:
       
 
       
 
       
Holder’s
       
 
       
Address:
       
 
       

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 